

117 HR 5106 IH: To prohibit any entity that receives Federal funds from the COVID relief packages from mandating employees receive a COVID–19 vaccine, and for other purposes.
U.S. House of Representatives
2021-08-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5106IN THE HOUSE OF REPRESENTATIVESAugust 27, 2021Mr. Biggs (for himself, Mr. Cawthorn, Mr. Gaetz, Mr. Massie, Mr. Duncan, Mr. Hice of Georgia, Mr. Mast, Mr. Steube, Mr. Norman, Mr. Gohmert, Mr. Tiffany, and Mr. Mooney) introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit any entity that receives Federal funds from the COVID relief packages from mandating employees receive a COVID–19 vaccine, and for other purposes.1.COVID relief package funding restriction(a)Funding restrictionAny entity that receives Federal funds from a COVID relief package may not mandate that any employee of such entity receives a COVID–19 vaccine.(b)Return of fundsAny entity that is in violation of subsection (a) shall return any funds received from the COVID relief package to the Federal Government.(c)COVID relief package definedIn this section, the term COVID relief package means any of the following:(1)CARES Act (Public Law 116–136).(2)Coronavirus Preparedness and Response Supplemental Appropriations Act, 2020 (Public Law 116–123).(3)Families First Coronavirus Response Act (Public Law 116–127).(4)Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139).(5)Consolidated Appropriations Act, 2021 (Public Law 116–260).(6)American Rescue Plan Act of 2021 (Public Law 117–2).